Name: 84/77/EEC: Commission Decision of 21 December 1983 instituting in the inland areas of Viterbo province, region of Lazio, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1984-02-15

 Avis juridique important|31984D007784/77/EEC: Commission Decision of 21 December 1983 instituting in the inland areas of Viterbo province, region of Lazio, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 044 , 15/02/1984 P. 0038 - 0041+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE INLAND AREAS OF VITERBO PROVINCE , REGION OF LAZIO , ITALY , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 84/77/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE INLAND AREAS OF VITERBO PROVINCE , REGION OF LAZIO , ITALY , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE INLAND AREAS OF VITERBO PROVINCE , LAZIO , ITALY 1 . TITLE PILOT ACTION IN THE INLAND AREAS OF VITERBO PROVINCE , REGION OF LAZIO , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE PILOT ACTION CONCERNS FIELD-SCALE TRIALS BASED ON THE RESULTS OF RESEARCH ON FRUIT PRODUCTION IN DRY AREAS : RESTRUCTURING OF HAZELNUT AND CHESTNUT PLANTATIONS . POSSIBILITIES FOR AGRICULTURAL DEVELOPMENT IN DRY AREAS ARE LIMITED AND THIS ACTION MAY PROVIDE USEFUL INFORMATION FOR OTHER REGIONS WITH SIMILAR PRODUCTION CONDITIONS . ALONGSIDE THE DEVELOPMENT OF THIS TYPE OF FARMING , ITS BY-PRODUCTS CAN BE PUT TO GOOD USE FOR ENERGY PURPOSES , FORESTRY PRODUCTS CAN BE UTILIZED AND THE NATURAL ENVIRONMENT CAN BE ENHANCED , WHICH SHOULD ATTRACT TOURISM . PRELIMINARY INFRASTRUCTURE AND SCIENTIFIC RESEARCH OPERATIONS ARE PLANNED . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA THE AREA IN QUESTION IS LOCATED IN THE COLLI CIMINI AREA OF VITERBO PROVINCE . THE UPLAND AREAS INCLUDE PEAKS RISING TO OVER 1 000 M AND THE FAST-FLOWING STREAMS CAN CAUSE SOIL EROSION WHERE THERE IS NO CROP COVER . THE ECONOMY OF THE AREA IS BASED ON AGRICULTURE AND FORESTRY . NOWADAYS , THE MAIN CROPS ARE HAZELNUTS BETWEEN 250 AND 550 M ABOVE SEA LEVEL AND CHESTNUTS AT HIGHER ELEVATIONS . THESE CROPS ARE TENDING TO REPLACE OLIVES AND VINE GROWING . THE PREPARATOY SCHEME WILL COVER 320 HA OUT OF A POSSIBLE 16 000 HA . IN THE SAME AREA SOME 3 000 HA HAS BEEN SET ASIDE AS A CONSERVANCY AREA , WHICH COVERS MOST OF THE VICO LAKE AND THE SURROUNDING CRATER RIM , WITH THE AIM OF PROTECTING THE WEALTH OF ANIMAL LIFE AND PLANT WILDLIFE AND LANDSCAPE . THE ENVIRONMENT IS SUITABLE FOR ORGANIZED TOURISM FOR NATURE LOVERS . 4 . OPERATIONS THE OBJECT AND RESULTS SOUGHT SHOULD BE ATTAINED IF THE FOLLOWING OPERATIONS ARE CARRIED OUT : - CONVENTIONAL PLANTATIONS COVERING 320 HA ( HAZELNUTS AND CHESTNUTS ) , - MARKETING CENTRE , - USE OF VEGETABLE WASTE FOR ENERGY PRODUCTION , - COMPLEMENTARY MEASURES OUTSIDE AGRICULTURE ( TOURISM , ETC . ) , - ANTHROPOLOGICAL RESEARCH IN THE AREA AROUND VICO LAKE IN COOPERATION WITH THE VITERBO INSTITUTE FOR AGRARIAN CHEMISTRY , THE DEPARTMENT OF ANIMAL BIOLOGY AND THE INSTITUTE OF HYGIENE , " LA SAPIENZA " OF ROME UNIVERSITY . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE OFFICE OF THE MINISTER FOR THE COORDINATION OF COMMUNITY POLICIES , ROME , - FOR IMPLEMENTATION : REGION OF LAZIO . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND FINANCING ESTIMATES FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION IN THE INLAND AREAS OF VITERBO PROVINCE , REGION OF LAZIO , ITALY FINANCING ESTIMATES OPERATIONS * PAYMENTS AT 31 DECEMBER 1984 * PAYMENTS AT 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - IN LESS-FAVOURED AREAS - LAND IMPROVEMENT AND SMALL-SCALE IRRIGATION , 117 HA * 433 * - * - * 216,5 * 50 * - * - * - * - * - * 216,5 - HAZELNUT GROVES AND / OR CHESTNUT PLANTATIONS , 120 HA * 310 * - * - * 155 * 50 * - * - * - * - * - * 155 - ALLOWANCES , 117 HA * 173 * - * - * 86,5 * 50 * - * - * - * - * - * 86,5 - IN OTHER AREAS - RESTRUCTURING OF HAZELNUT PLANTATIONS , 200 HA * 518 * - * - * 259 * 50 * - * - * - * - * - * 259 - MARKETING CENTRE * - * - * - * - * - * 687 * 172 * 25 * 240 35 * 240 B . ENERGY * 222 * - * - * 66,6 * 30 * - * - * - * - * - * 66,6 C . AFFORESTATION - IMPROVEMENT POGGIO NIBBIO * - * - * - * - * - * 252 * 126 * 50 * - * - * - - WOODLAND IN THE VICO LAKE CONSERVANCIES * - * - * - * - * - * 222 * 111 * 50 * - * - * - D . RURAL TOURISM - RESTORATION OF " LA COLONIA " COMPLEX * 257 ( 1 ) * - * - * 128,5 * 50 * - * - * - * - * - * 128,5 - CAMP SITE * 89 ( 1 ) * - * - * 44,5 * 50 * - * - * - * - * - * 44,5 E . RESEARCH * 148 * - * - * 74 * 50 * - * - * - * - * - * 74 TOTAL * 2 150 * - * - * 1 030,6 * 48 * 1 161 * 409 * 35 * 240 * 21 * 1 270,6 ( 1 ) PUBLIC EXPENDITURE . NB : - EXISTING MEASURES ARE THOSE UNDER THE ERDF , THE EAGGF GUIDANCE SECTION OR THE ESF . - THE FINANCIAL ESTIMATES SHOWN IN THIS TABLE MAY BE REVISED . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE ITALIAN REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .